DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-5, 7-10, 12-14 and 16-20 are pending.
Allowable Subject Matter
Claims 1, 3-5, 7-10, 12-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Zimmer et al., us 20040193867 A1, teaches A method and system for acquiring boot options from a plurality of servers on a network and selectively booting from one of the boot options. A client issues a boot option request to servers on a network. The client receives boot option offers from a plurality of servers where a boot option offer identifies the boot options available from a particular server. A boot option is selected at the client. The bootable image corresponding to the selected boot option is retrieved by the client via the server.
Howard et al., US 20010042045 A1, teaches A limited-use browser and related security system control access to content stored on a server computer linked to a network. The security system secures the content on the server and only permits it to be downloaded to a client computer running the limited-user browser or a general purpose browser executing an add-in security module providing the same functions as the limited-user browser. The limited-use browser or module secures the downloaded content on the client computer and displays it in a "view-only" mode. While the secured content is being displayed, menu selections, key combination, or pointing device 
The prior art of record does not teach or suggest individually or in combination “wherein the storage memory device comprises at least one of a program list that allows the user device to block a function of leaking information among functions of an application belonging to the program list, and an extension list that allows the user device to block information of a file having an extension included in the extension list from being leaked, and further comprising a file centralization management processor configured to, when receiving the security list request message from the user device through the communication processor, transmit at least one of the program list and the extension list corresponding to the user device to the user device through the communication processor” in conjunction with other limitations in claim 1, “when receiving at least one of a program list and an extension list through the communication processor after the booting is completed, block a function of leaking information among functions of an application belonging to the program list, or block information of a file having an extension included in the extension list from being leaked, wherein the local storage prevention processor blocks a file of an application included in the program list or the file having the extension included in the extension list from being stored in an area other than a network storage area, blocks a clipboard copy and a screen capture of the application included in the program list or the file having the extension included in the extension list, blocks a function of attaching or transmitting the file or a link of the file by the application included in the program list, or blocks the file having the extension a screen capture of the application included in the program list or the file having the extension included in the extension list, blocks a function of attaching or transmitting the file or a link of the file by the application included in the program list, or blocks the file having the extension included in the extension list or the link of the file from being attached or transmitted” in conjunction with other limitations in claim 14, “transmitting at least one of a program list and an extension list to the user device, so as to block a function of leaking information among functions of an application belonging to the program list by the user device, 8Appl. No.: 16/967,939 Reply to Office action of Nov. 26, 2021 or block information of a file having an extension included in the extension list from being leaked by the user device” in conjunction with other limitations in claim 19, and “receiving at least one of a program list and an extension list after the booting is completed; and blocking a function of leaking .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486. The examiner can normally be reached M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUXING CHEN/Primary Examiner, Art Unit 2187